DETAILED ACTION
This office action is in response to the amendments filed on 12/08/2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg.12 of Remarks, filed 12/08/2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections has been withdrawn. 

Applicant's arguments filed on 12/08/2021 in Remarks pg. 7-12 in view of the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] On pg. 7 “For instance, the '022 and '952 references do not disclose, teach or suggest aspects directed to synchronizing a logic node to transactions on a communication bus using a subset of predetermined data bits in a data/address field of a synchronization transaction. Such an approach may facilitate, for example, synchronization of a slave to a master power-up or reset by sending a unique synchronization transaction for the slave. In contrast, the proposed combination relies upon the '952 reference's approach to determining "the start of each packet" for every received packet so as to process information on a packet-by-packet basis. Indeed, such an approach not only fails to disclose utilizing a unique synchronization packet (e.g., with an invalid transaction) for synchronizing, it teaches away from doing the same. As all § 103 rejections rely upon this combination of references, alone or in addition to other references, none of the rejections can stand.” 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “synchronization of a slave to a master power-up or reset by sending a unique synchronization transaction for the slave” and “utilizing a unique synchronization packet (e.g., with an invalid transaction) for synchronizing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Both a power up situation for synchronizing packets, and usage of invalid transactions for synchronization are not claimed, and therefore have no bearing on the broadest reasonable interpretation of the claims.

[b] pg. 8“More specifically, the secondary ‘952 reference operates “to facilitate the determination of the start of each packet and, correspondingly, the distinguishing of each segment of the packet” for each received packet in order to process data in that packet (see paragraph 0023). As such, the asserted “synchronization” involves determining each packet’s start on a packet-by-packet basis, for processing data in the very packet that is used for such synchronization (e.g., for decoding valid data in the packet). The Office Action errs in interpreting the secondary ‘952 reference as corresponding in this regard, as this synchronization is not of a particular logic node needing synchronization (e.g., after power-up) to other transactions carried out on a communication bus with a master, but rather must be carried out by all nodes and for each packet received.”
In response to [b], firstly, it is unclear as to which claim this argument is directed towards, therefore examiner responds to this argument in view of claims, 5, 13 and 19-20 as the argument mentions unsynchronized slaves.
Secondly, ‘952 Jordan reference is never relied upon for synchronization in response to needing synchronization.  It can be seen in the rejection for claims 5, 13, and 19-20 that Perrin is relied upon for first node to the second logic node (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example, this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization of a first and second node.).
The primary reference, Kubo, shows synchronization between nodes for transactions that occur over a communication bus, for example para.0067 shows the SYNC bits in the preamble as well as Fig. 10 and para.0096 showing the bus 14 and 15 over which all transactions between nodes occur.  
Perrin shows when 2 nodes who that they are not synchronized, to attempt a synchronization (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 

[c] pg.8-9 “Applicant further submits that the Office Action misinterprets the claims in asserting that the cited use of "bit transitions" to determine bit width corresponds to the claimed approach of using a synchronization transaction with predefined (patterned) data bits. Specifically, the Office Action's suggested interpretation of a "predetermined set of patterned data bits," exemplified in the specification as "a uniquely recognizable consecutive set of values" (see paragraphs 0006, 0007, 0023, 0034, 0035), as simply being a number of transitions is illogical and inconsistent with the specification, in contrast to controlling law. According to M.P.E.P. § 2111, "during patent examination, the pending claims must be given an "interpretation consistent with the specification.'" (quoting Phillips v. A WH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc)…. As applicable here, the Office Action's assertion that a number of "bit transitions" without bound is the same as a subset of uniquely recognizable bit values is not reasonable as such transitions are not bit values. Further, the cited use of a "set of 6 bits in which three in a row are not uniform" does not teach using a subset as the entire set of bits is used to ascertain transitions. The rejection thus stands in contrast with the M.P.E.P. and the Federal Circuit, which has reiterated that claims must be given their broadest reasonable interpretation, not their broadest possible interpretation. Accordingly, the Office Action's interpretation of the claims is "irrespective of repeated and consistent descriptions in the specification that indicate otherwise", and thus "is not properly giving the claim term its broadest reasonable interpretation in light of the specification." Id.”
In response to [c], it seems this argument is in view of claims 14 based on "a uniquely recognizable consecutive set of values" as claimed in claim 14, and “wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field”  in claim 2.  However, under broadest reasonable interpretation, the limitation of “the subset of the predetermined set of patterned data bits” only has to show that there is a set of data bits that are in a pattern.  
Firstly, a set is always considered to be a subset of itself, therefore of the 6 bits in the header used for synchronization, the 6 bits themselves is a subset, and secondly, in this situation, Jordan reference show that only a subset of the bits are required for synchronization, i.e. sets of 6 bits that contain at least one transition.  
Secondly, the system only needs 2 bits of the 6 bits to have made a transition, i.e. 0->1 or 1->0 in order to achieve synchronization. Jordan para.0031 “thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.”  Therefore, alternatively, just the two bits of the 6 is enough to show the subset for synchronization, as well as sets of three bits of the 6 that do not run the same value.  This would also show that those bits are in a pattern, as the rule for this pattern is that there are no set of three consecutive bits that are the same, which would meet the requirement of “wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field”.

[d] pg.9 “With specific regard to the rejection of claims 5, 19 and 20, Applicant submits that the proposed combination would not operate such that a "master logic node communicates a (synchronization) communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized." Specifically, the -952 reference's approach requires that each packet utilize the cited transitions for determining the start of the packet, bit width, etc. As such, adding the teachings of the '484 reference would effect no change to the proposed combination, meaning there would be no communication of a synchronization transaction "in response" to a slave logic node not being synchronized. Rather, in every instance the receiving node is effectively not aware of the start of each received packet.”

Secondly, it is unclear as to why the combination would result in “no communication of a synchronization transaction” because of the combination.  The limitation requires an initial detection of a failed synchronization, or generally unsynchronized nodes, and attempting to synchronize the nodes.  Perrin shows this functionality in para.0092 above, and Jordan is only relied upon to show packet synchronization bits.  The failed synchronization, or not being synchronized has no antecedent basis to the synchronization attempt of claim 1, but rather simply shows that the nodes are generally unsynchronized, and attempts to synchronize.  In these cases, the bits of Jordan would be incorporated into the packets.  Even claim 20, that mentions a failed synchronization does not refer specifically to a synchronization using the predetermined bits, but only refers back to claim 19, that generally determines asynchronization, and then attempting to synchronize the nodes.

[e] pg.9 “With further regard to the rejection of claim 7, the cited aspects of the '402 reference, as combined, do not teach communicating synchronization information by including a write transaction to a 
In response to [e], examiner disagrees that Nara does not teach this limitation.  Regarding the step of “wherein the communicated information includes a write transaction to a physical address that is not in use”, Nara shows in para.0039 “In this case, when a transfer request as described below is newly received, two transfer requests can be combined together. The write data to be written at the address 100 is held in the area "A" of the register 6, and thus, write addresses 102 to 106 can be accommodated in the unused area of the register 6. Further, any of the following data sizes can be used. That is, a data size of three bytes, two bytes, or one byte for the write address 102, a data size of two bytes or one byte for the write address 104, and a data size of one byte for the write address 106.” the physical address 102-106 is unused.  Therefore Nara shows that the write transactions were written to unused register addresses 102-106.   

[f] pg.9-10 “With regard to the rejection of claim 8, the further-cited '248 reference requires that the system "rejects the execution operation" when a write command is erroneously associated with a read-only address. Combining this error operation does not teach receiving and using a synchronization transaction having a write command to a read-only address, but would rather appear to reject the operation. The resulting embodiment would thus fail to correspond.”
In response to [f] the claim limitation requires that “wherein the communicated information includes a write transaction to a read-only register address” and Hsieh is relied upon to show what would happen when the command is improper, such as when a write command is to a read only address.  Examiner is unsure as to why this would not teach “receiving and using a synchronization transaction having a write command to a read-only address” as argued.  Hsieh clearly shows in para.0076 “If a command cannot be executed (e.g. the address of the command is out of the range or a command is a write command but the determined address is associated with a read-only area and thus cannot be written), the SD memory card 100 rejects the execution operation. Then, the SD memory card 100 switches from state 1250 to the state 1200.” the write command can be improper and directed towards a read only area, meeting the limitation of the claim.
 Secondly, claim 8 does not disclose any successful processing of the command as implied by the argument.  It is possible for claim 8 to result in a failed synchronization, as described in various other dependent claims.  If claim 8 were to result in a successful transaction in response to an illegal destination, and is supported by the specification, examiner suggests amending to incorporate this language.

[g] “Applicant submits that all § 103 rejections are improper as the asserted rationale for combining the '022 and '952 references is improper based on the above (the resulting embodiment would not synchronize as asserted), and also in that the cited teachings are incompatible in terms of a skilled artisan being motivated or taught on how they may be combined. More specifically, Applicant submits that each of the claim rejections under § 103 is based on improper motivation in terms of a statement/basis why a skilled artisan would be motivated to modify the primary '022 reference with the cited teachings of at least the '952 reference to provide synchronization to other transactions, as the '952 reference's approach simply identifies the start of the very communication being utilized.”
In response to [g] it seems applicant argues primarily that the combination of Kubo and Jordan would be improper because Jordan “simply identifies the start of the very communication being utilized”.  Firstly, the claims have no recitation of what it means for “synchronization” to be performed.  Claim 1 for example discloses “to synchronize communications between logic nodes among the plurality of logic nodes” and “to synchronize to transactions”.  In other words, while synchronization is disclosed, only the act of synchronization is mentioned, however the specifics of what kind of synchronization is to be performed is not disclosed.  Both Kubo and Jordan discloses some level of “synchronization” being performed in the packets, as there are sync bits in Kubo in para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”  as well as in Jordan that teaches in para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.”  It is unclear as to why it would be improper to incorporate the synchronization method of Jordan to that of Kubo as they both use bits in the packet to for synchronization purposes.  
As mentioned above, it seems applicant has a different idea on what it means to synchronize transactions, i.e., matching a log of transactions in a queue from master and slave, and encourages applicant to amend claims such that synchronization is not read be mean any kind of synchronization between nodes.

[h] “Referring to the rejections of claims 7-11, combining the references as asserted would result in an inoperable embodiment, in view of which there can be no motivation to combine. Specifically, each of these claims relates to synchronization using a data frame that would otherwise be invalid/ineffective for carrying out transactions other than synchronization. Claim 7 is directed to communicating information that includes "includes a write transaction to a physical address that is not in use." Claim 8 is directed to communicating information that "includes a write transaction to a read-only register address." Claim 9 is directed to communicating information that includes a write transaction to a port address that is not in use. Claim 10 is directed to communicating information that includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address. In each of these instances, the synchronization communication is not valid for any operation other than synchronization. Modifying the proposed combination of the '952 and '022 references in this regard would render the embodiment inoperable as the '952 reference utilizes data in each and every communication to determine the packet start (and so-called "synchronization"). Such modifications would render the system inoperable for communicating valid 
In response to [h] the main argument is that because ‘952, the Jordan reference, performs a synchronization in every communication, the combination would be inoperable because the packets would be unable to do anything other than synchronize, and because the combination would be inoperable, there is no motivation to combine.  
    In other words, applicant argues that if every communication is an operation of synchronization, then the system does nothing because each packet is used for synchronization.  However this is not the case in the rejection.  Kubo teaches several bits being used for synchronization in each packet, para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”  and further shows read, write instructions and other parameters such as addresses in the same frame.  Jordan similarly shows in each packet, synchronization bits, such as in para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” that is used for synchronization.  It is unclear as to why this would result in an inoperable system wherein each packet cannot do anything other than synchronize, when Kubo teaches read write functionality in each packet, that also contains bits in a header that is used for synchronization. This argument does not seem to make sense as the combination would only incorporate bits that would alter the synchronization bits of Kubo to be that of Jordan, wherein the operations of read/write in Kubo are maintains, but we incorporate the synchronization functionality of Jordan.  
Therefore, examiner disagrees with the argument that by using Jordan reference the rejections of claims 7-11 are impossible because Jordan does not allow any operation other than synchronization to occur because the combination of Kubo-Jordan does not cause this to happen due to the reasons set forth above.

“Further regarding the rejection of claim 8, the proposed motivation for "discarding improper commands that cannot be performed" would further render the proposed combination inoperable as all such communications would be discarded. As such, none of the transactions can be carried out. Applicant further submits that the alleged motivation is illogical in the context of the claimed invention, as the synchronization transaction could not be carried out if the commands are discarded in such instances.”
In response to [i], examiner disagrees with this assessment.  Firstly claim 8 only requires that “wherein the communicated information includes a write transaction to a read-only register address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.”, and claim 1 only shows the general structure for the apparatus that receive data that is used to synchronize transactions.  Nowhere in claims 1 and 8 does it mention that there is a successful synchronization.  The bits in the packet are merely used TO synchronize transactions.  It is perfectly reasonable for systems to make mistakes, such as attempt to write to a read only address.  The combination of Kubo-Jordan with Hsieh merely addresses what the system should do when a improper transaction such as writing to a read only register should occur, and in the case of Hsieh, the packet is rejects the operation.  In other words, claims 1 and 8 do not disclose a successful transaction, and therefore Hsieh is relied upon to show how the improper transaction would resolve, therefore the rejection is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1).

Regarding Claim 1, Kubo discloses An apparatus for a local area network (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” para.0096 Fig.10. communication device 20 is the apparatus, and the communication bus 14 and 15 are used to communicate using a local area network via the MDIO/MDC.  Examiner notes that this is consistent with applicant specification Fig. 1.)
characterized by a plurality of network modules configured to convey data over a physical communication channel (Kubo: Fig. 10 each component of the units 11, 12, 13, i.e. 111-115, 121, 14-16, and 121-138 are modules, that take part in communications over the physical communication channels 14, and 15. )  and 
with at least one of the network modules including a management communications bus (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.” the MII bus as a whole which includes MDIO/MDC 15 and data communications bus 14, is the management communications bus.) 
for communication among a plurality of logic nodes via a communications protocol (Kubo: para.0064 “The data communication bus 14 is a communication path used for data transmission and receiving between the communication control unit 11 and the wireless communication unit 13, and includes the following data lines compliant with the IEEE 802.3 standard: TX_ER, TX_EN, TXD0-3, and TX_CLK for transmission; RXD0-3, RX_DV, RX_CLK, and RX_ER for receiving; and COL and CRS for half-duplex control.” para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard” logic nodes 11, 12, and 13 in fig. 10 communicate via the MII-IF bus, which includes bus 14 and 15, via 802.3 communications protocols. ) and 
the communications protocol having an optional preamble field with a predetermined set of patterned data bits to synchronize communications between logic nodes among the plurality of logic nodes (Kubo: fig.3 preamble ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”), 
the apparatus (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” Fig.10. communication device 20 is the apparatus, and the communication bus 14 and 15 are used to communicate using a local area network via the MDIO/MDC.  Examiner notes that this is consistent with applicant specification Fig. 1.)comprising: 
a management communications bus for communication among the plurality of logic nodes (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.”  para.0063 “The MII bus includes: the data communication bus 14 used for data transmission and receiving between the television 1 and another communication device on the network; and a control bus (referred to as the “MDIO/MDC 15”) used for exchange of control information between the communication control unit 11 and the wireless communication unit 13.” MII bus); and 
at one of the plurality of logic nodes, logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”).” in this case, it can be seen that the communications control unit 11, the logic node, contains the MDIO master unit, and sends communication to the slave node 13, as it contains the MDIO slave unit, and sends a message via an MDIO management frame, as described in para.0065 and fig. 3.  It can be seen that the embodiments can be performed with a plurality of slave, as described in para.0108).
However Kubo does not explicitly disclose logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions.
Jordan discloses logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 2, Kubo-Jordan teaches claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field.
Jordan discloses wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
and is used to synchronize to the transactions in lieu of the preamble field (Jordan: para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field.


Regarding Claim 3, Kubo discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node (Kubo: Fig. 10: communication control unit 11 is master node, contains MDIO master unit 114) that 
communicates the information to another of the plurality of logic nodes (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.”) and 
wherein the optional preamble field and the data/address field are in accordance with the communications protocol (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” and para.0062 “an MDIO slave unit 136 which operates according to the control performed by the MDIO master unit 114 via the MDIO/MDC 15; and first and second registers 137 and 138 which hold control information ” the communications control unit 11 communicates with wireless communication unit 13, via MII bus, using IEEE 802.3 protocols.  The frame of this type of communication is described in Fig.3 and para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame, and “01” is set. “operation code” indicates the details of an operation.” and para.0083 “More specifically, the communication control unit 11 sets the following information to the items of the MDIO management frame shown in FIG. 3: “10 (read instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a read instruction and an address of the second register 138 at which a read operation is to be performed are set to “Data”.” the sections show the preamble field, address field, and a data field.).

Regarding Claim 4, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a slave logic node (Kubo: para.0062 “The wireless communication unit 13 communicates….an MDIO slave unit 136 which operates according to the control performed by the MDIO master unit 114 via the MDIO/MDC 15; and first and second registers 137 and 138 which hold control information.” wireless communication unit 13 is the slave node, and contains the MDIO slave unit.) 
that receives the communicated information from the other logic node that includes a master logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” master and slave communicate via the MDIO/MDC 15, whch is part of MII bus, as explained in para.0063),
 and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 receives the sync frame from the master node, and performs the corresponding sync write command.), and 
wherein the communications protocol is compliant with an industry standard that defines an Ethernet-based local-area network (LAN) technology (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” master and slave communicate via the MDIO/MDC 15, whch is part of MII bus, as explained in para.0063 using IEEE 802.3, the Ethernet working group standard set of protocols. IEEE 802.3 is an industry standard, and consistent with applicant’s specification para.0002 and para.0021.).

Regarding Claim 14, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses said one of the plurality of logic nodes is a slave logic node that receives the communicated information from a master logic node, and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 is the slave node, and receives the sync frame from the master node, and performs the corresponding sync write command.).
However Kubo does not explicitly disclose wherein the subset of the predetermined set of patterned data bits in the data/address field include a uniquely recognizable consecutive set of values which is provided as part of load data.
Jordan discloses wherein the subset of the predetermined set of patterned data bits in the data/address field include a uniquely recognizable consecutive set of values which is provided as part of load data (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization, and loaded to the receiver device) 

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).



Regarding Claim 15, Kubo discloses A method for use within a local area network (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” para.0096 Fig.10. para.0109 discloses the method, and the communication bus 14 and 15 are used to communicate using a local area network via the MDIO/MDC.  Examiner notes that this is consistent with applicant specification Fig. 1.)
characterized by a plurality of network modules configured to convey data over a physical communication channel (Kubo: Fig. 10 each component of the units 11, 12, 13, i.e. 111-115, 121, 14-16, and 121-138 are modules, that take part in communications over the physical communication channels 14, and 15. ) 
and with at least one of the network modules including a       	amanagement communications bus (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.” the MII bus as a whole which includes MDIO/MDC 15 and data communications bus 14, is the management communications bus.)
 for communication among a plurality of logic nodes via a communications protocol (Kubo: para.0064 “The data communication bus 14 is a communication path used for data transmission and receiving between the communication control unit 11 and the wireless communication unit 13, and includes the following data lines compliant with the IEEE 802.3 standard: TX_ER, TX_EN, TXD0-3, and TX_CLK for transmission; RXD0-3, RX_DV, RX_CLK, and RX_ER for receiving; and COL and CRS for half-duplex control.” para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard” logic nodes 11, 12, and 13 in fig. 10 communicate via the MII-IF bus, which includes bus 14 and 15, via 802.3 communications protocols. ) and 
the communications protocol having an optional preamble field with a predetermined set of patterned data bits to synchronize communications between logic nodes among the plurality of logic nodes (Kubo: fig.3 preamble ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”), 
the method comprising: 
communicating over the management communications bus among the plurality of logic nodes (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.”  para.0063 “The MII bus includes: the data communication bus 14 used for data transmission and receiving between the television 1 and another communication device on the network; and a control bus (referred to as the “MDIO/MDC 15”) used for exchange of control information between the communication control unit 11 and the wireless communication unit 13.” MII bus); 
““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,”) including information in a data/address field of the communications protocol with another of the plurality of logic nodes (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”).” in this case, it can be seen that the communications control unit 11, the logic node, contains the MDIO master unit, and sends communication to the slave node 13, as it contains the MDIO slave unit, and sends a message via an MDIO management frame, as described in para.0065 and fig. 3.  It can be seen that the embodiments can be performed with a plurality of slave, as described in para.0108);
transactions carried out on the management communications bus (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.”  para.0063 “The MII bus includes: the data communication bus 14 used for data transmission and receiving between the television 1 and another communication device on the network; and a control bus (referred to as the “MDIO/MDC 15”) used for exchange of control information between the communication control unit 11 and the wireless communication unit 13.” MII bus, that includes bus 14, and 15, as seen in Fig. 10 is the management communication bus, and it can be seen that all transactions between devices 11, 12, and 13 operate via the bus.).
However Kubo does not explicitly disclose and at one of the plurality of logic nodes and using circuitry, communicating a synchronization data frame including information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize the other of the plurality of logic nodes to the one of the plurality of logic nodes and  transactions carried out on the management communications bus.
Jordan discloses and at one of the plurality of logic nodes (Jordan: para.0031, the transmitter associated with the transmitter identifier) and using circuitry, communicating a synchronization data packet including information in a data/address field (Jordan para.0031 “For example, the header of a packet typically includes an identifier of a sequence number… thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” ) 
of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize the other of the plurality of logic nodes to the one of the plurality of logic nodes and transactions ((Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate at one of the plurality of logic nodes and using circuitry, communicating a synchronization data packet including information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize the other of the plurality of logic nodes to the one of the plurality of logic nodes and transactions and apply the technique to the synchronization data frame and transactions on the management communications bus of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 16, Kubo-Jordan teaches claim 15 as set forth above.
Kubo further discloses communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0108 “namely, the wired communication unit 12 and the wireless communication unit 13, are connected to the communication control unit 11 (MDIO master), it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses).” the unit 13 is the slave node, and 
However Kubo does not explicitly disclose wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field and communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field.
Jordan discloses wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field (Jordan: para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field and communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 17, Kubo discloses claim 15 as set forth above.
However Kubo does not explicitly disclose processing, at the other of the plurality of logic nodes, the communicated information, and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field.
Jordan discloses processing, at the other of the plurality of logic nodes, the communicated information (Jordan: para.0049 “Optionally, at 440, the demodulator 360 skips forward and searches for a proper error correction code, and loops 445 until one is found, thereby defining the end of the packet. Based on the determined start and end of the packet, as well as the characteristics exhibited by the header field and the error correction code field, the bit width(s) of the received packet is/are determined, at 450, and these bit widths are used to distinguish the bits of the body of the packet for proper demodulation at 455. At 460, the demodulated error correction code is used to correct any errors in the packet, preferably including potential errors in the header. If, at 465, the error-corrected header is determined to be consistent with the initial criteria applied at 430 for identifying a proper header, the process continues; otherwise, an error is reported, at 470. Depending upon the particular system, the reporting of an error may result in an automatic request for retransmission, or the packet may merely be dropped.” the receiver node process the information within the packet ) 
and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field (Jordan: para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate processing, at the other of the plurality of logic nodes, the communicated information, and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field.
.

Claim 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Perrin et al. (hereinafter Perrin US 2012/0173484 A1).
Regarding Claim 5, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node and the other of the plurality of logic nodes is a slave logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” the communication unit 11 is the master logic node, and the wireless communication unit 13 is the slave logic node);
a synchronization (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”) communications transaction including a write transaction (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”).”).
However Kubo does not explicitly disclose wherein the master logic node communicates a synchronization communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized; and the data/address field having the subset of the predetermined set of patterned data bits that synchronizes the slave logic node to the master logic node.
Jordan discloses the data/address field having the subset of the predetermined set of patterned data bits that synchronizes the first node to the second logic node (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization of a first and second node.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the data/address field having the subset of the 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the master logic node communicates a synchronization communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized.
Perrin discloses wherein the master logic node communicates a synchronization communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan with Perrin in order to incorporate wherein the master logic node communicates a synchronization communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Regarding Claim 19, Kubo-Jordan discloses claim 15 as set forth above.

Perrin discloses disclose determining that the other of the plurality of logic nodes is not synchronized (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” the module determines that the other device did not acknowledge the synchronization)
communicating the information to the other of the plurality of logic nodes in response (Perrin: para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo with Perrin in order to incorporate determining that the other of the plurality of logic nodes is not synchronized and communicating the information to the other of the plurality of logic nodes in response.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Regarding Claim 20, Kubo-Jordan-Perrin discloses claim 19 as set forth above.
Kubo further discloses wherein the plurality of logic nodes includes at least a master logic node and a slave logic node and said one of the plurality of logic nodes is the master logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” the communication unit 11 is the master logic node, and the wireless communication unit 13 is the slave logic node).
However Kubo-Jordan does not explicitly disclose and wherein determining that the other of the plurality of logic nodes is not synchronized includes identifying the other of the plurality of logic nodes is unresponsive to a previously provided communications transaction.
Perrin discloses wherein determining that the other of the plurality of logic nodes is not synchronized includes identifying the other of the plurality of logic nodes is unresponsive to a previously provided communications transaction (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo with Perrin in order to incorporate wherein determining that the other of the plurality of logic nodes is not synchronized includes identifying the other of the plurality of logic nodes is unresponsive to a previously provided communications transaction.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Altera (“System Console User Guide” NPL 2009).
Regarding Claim 6, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node that communicates the information to another of the plurality of logic nodes (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” and para.0108 “ it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses). “ the communication unit 11 is the master logic node, and the wireless communication unit 13 is one of the other nodes.).
However Kubo-Jordan does not explicitly disclose wherein the master logic node further disables use of preambles.
Altera discloses wherein the master logic node further disables use of preambles (Altera: page 1-7 “The design plugin commands allow you to extend the functionality of the System Console. To use a plugin, you must enable it, using the following procedure”  page 1-10, “data_pattern_generator_disable_preamble… Disables the preamble mode at the beginning of generation.” the preamble is disabled at the host pc running the system console, as seen in Fig. 1-2 on pg. 1-8..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan and Altera in order to incorporate wherein the master logic node further disables use of preambles.
.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1)  in view of Nara (US 2009/0313402 A1).
Regarding Claim 7, Kubo discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a physical address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data” the transaction is set to a physical address, the address of the register.).”).
However while Kubo discloses the idea of writing to a register, Kubo does not explicitly disclose a write transaction to a physical address that is not in use, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However while Kubo-Jordan discloses the idea of writing to a register, Kubo-Jordan does not explicitly disclose the communicated information includes a write transaction to a physical address that is not in use.
Nara discloses the communicated information includes a write transaction to a physical address that is not in use (Nara: para.0039 “In this case, when a transfer request as described below is newly received, two transfer requests can be combined together. The write data to be written at the address 100 is held in the area "A" of the register 6, and thus, write addresses 102 to 106 can be accommodated in the unused area of the register 6. Further, any of the following data sizes can be used. That is, a data size of three bytes, two bytes, or one byte for the write address 102, a data size of two bytes or one byte for the write address 104, and a data size of one byte for the write address 106.” the physical address 102-106 is unused.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Nara in order to incorporate the communicated information includes a write transaction to a physical address that is not in use.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accommodating for requests such that previous data is not overwritten and therefore having proper functionality of the device (Nara: para.0039).

Regarding Claim 11, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number (Kubo: para.0089 PHY address) associated with an address pointer to a register address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”” the transaction is set to be a write transaction, to one of the MMDs, Unit 12 or 13 of Fig. 10, which is associated with the address pointer to the registers 137 and 138 of said unit 12 or 13)
However Kubo does not explicitly disclose a write transaction with an address pointer to an unused register address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.

However Kubo-Jordan does not explicitly disclose a write transaction with an address pointer to an unused register address
Nara discloses a write transaction with an address pointer to an unused register address (Nara: para.0039 “In this case, when a transfer request as described below is newly received, two transfer requests can be combined together. The write data to be written at the address 100 is held in the area "A" of the register 6, and thus, write addresses 102 to 106 can be accommodated in the unused area of the register 6. Further, any of the following data sizes can be used. That is, a data size of three bytes, two bytes, or one byte for the write address 102, a data size of two bytes or one byte for the write address 104, and a data size of one byte for the write address 106.” the physical address 102-106 is unused.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo and Nara in order to incorporate a write transaction with an address pointer to an unused register address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accommodating for requests such that previous data is not overwritten and therefore having proper functionality of the device (Nara: para.0039).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1)  in view of Hsieh (US 2019/0205248 A1).
Regarding Claim 8, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a read-only register address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a read-only register address.
Hsieh discloses wherein the communicated information includes a write transaction to a read-only register address (Hsieh: para.0076 “If a command cannot be executed (e.g. the address of the command is out of the range or a command is a write command but the determined address is associated with a read-only area and thus cannot be written), the SD memory card 100 rejects the execution operation. Then, the SD memory card 100 switches from state 1250 to the state 1200.” the write command can be improper and directed towards a read only area.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Hsieh in order to incorporate wherein the communicated information includes a write transaction to a read-only register address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of discarding improper commands that cannot be performed thereby improving the system (Hsieh: para.0076).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Dropps et al. (hereinafter Dropps, US 8,200,473).
Regarding Claim 9, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a port address that is not in use, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a port address that is not in use.
Dropps discloses wherein the communicated information includes a write transaction to a port address that is not in use (Dropps: Fig.6 steps 612, 613, 615, 617, col.11 lines 39-40 “FIG. 7B shows a detailed process flow diagram for the write operation described above with respect to 616 of FIG. 6. “ col.11 lines 44 to col.12 line 3 “In block 722, slave module 402 determines if the device address and the port address for the write data operation are still current and valid. S …If the Action required status bit is not set, then in block 728, slave module 402 compares the device address in the MDIO packet with stored addresses in CPORT register 406A. If there is a match, then in block 730 then IOP 310 sets a memory window in memory 404 and process moves to block 734. The memory window is set in shared area 414. The term memory window here means that memory 404 operates as a cache to store the emulated MMD register values in the shared memory address space 414. If there is no match, then in block 732 a memory window is set in the shared space 414 of memory 404. Thereafter, in block 734 the State machine 512 or IOP 310 writes data the defined memory window in memory 404. Next in block 736, an Action Required status bit is set and the operation ends in block 738.” the write command can be to a port address that is not valid, i.e. not in use, and/or the device address does not match that of one that is recorded in the CPORT registers.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Dropps in order to incorporate wherein the communicated information includes a write transaction to a port address that is not in use.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing write commands properly in view of current and valid information (Dropps: col.11 lines 39-col.12 line 3).

Regarding Claim 10, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address.
Dropps discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address (Dropps: Fig.6 steps 612, 613, 615, 617, col.11 lines 39-40 “FIG. 7B shows a detailed process flow diagram for the write operation described above with respect to 616 of FIG. 6. “ col.11 lines 44 to col.12 line 3 “In block 722, slave module 402 determines if the device address and the port address for the write data operation are still current and valid. S …If the Action required status bit is not set, then in block 728, slave module 402 compares the device address in the MDIO packet with stored addresses in CPORT register 406A. If there is a match, then in block 730 then IOP 310 sets a memory window in memory 404 and process moves to block 734. The memory window is set in shared area 414. The term memory window here means that memory 404 operates as a cache to store the emulated MMD register values in the shared memory address space 414. If there is no match, then in block 732 a memory window is set in the shared space 414 of memory 404. Thereafter, in block 734 the State machine 512 or IOP 310 writes data the defined memory window in memory 404. Next in block 736, an Action Required status bit is set and the operation ends in block 738.” the write command can be to a port address, however the devices address does not correspond to an existing MMD because the device address does not match that of one that is recorded in the CPORT registers, therefore the MMD number does not exist, i.e one of the MMD 302 in Fig. 3 and fig 4A.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Dropps in order to incorporate wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing write commands properly in view of current and valid information (Dropps: col.11 lines 39-col.12 line 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Machulsky et al (hereinafter Machulsky, US 10,140,227 B1)
Regarding Claim 12, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number (Kubo: para.0089 PHY address) associated with a register address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”” the transaction is set to be a write transaction, to the address of one of the MMDs, Unit 12 or 13 of Fig. 10, which is associated with the address pointer to the registers 137 and 138 of said unit 12 or 13).
However Kubo does not explicitly disclose a register address that is reserved, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose a register address that is reserved.
Machulsky discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (M) number associated with a register address that is reserved (Machulsky: col.3 lines 34-38 “MMIO refers to using a same addressing scheme on a same bus (e.g. bus 150) so that a processing logic (e.g. host processing logic 110) may address both a memory (e.g. host memory 130) and additional devices (e.g. device 120) using the same addressing scheme and the same bus.” and  col.14 lines 18-37 “In process block 604, a first write transaction is received by a register (e.g. reserved register 129) or a memory location of the device memory. The first write transaction includes a transaction identifier (e.g. 163) and a memory location identifier (e.g. 167). The memory location identifier identifies a second register of the device or second memory location of the device memory that the host would like to read a value from. The register or memory location of the device memory may be reserved by the host prior to the host sending the first write transaction. The register or memory location may be reserved only for write transactions that are part of the “readless operation” described in the disclosure. In other words, when a write transaction is written to the register, the device knows that it should send a second write transaction to the host memory that returns a value indicated by the memory location identifier sent to the reserved register or reserved memory location. The register or memory location may be reserved by the host during a initialization protocol during a startup period.” the write command can be directed towards reserved addressed of a reserved register.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Machulsky in order to incorporate wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number associated with a register address that is reserved.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing MMIO write and readless operations properly (Machulsky col.3 lines 25-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Karnowski et al. (hereinafter Karnowski, US 10,042,768 B1)
Regarding Claim 13, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses receives the communicated information from a master logic node among the plurality of logic nodes, and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 receives the sync frame from the master node, and performs the corresponding sync write command.).
However Kubo-Jordan does not explicitly disclose wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized.
Karnowski discloses wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized, receives the communicated information from a master logic node among the plurality of logic nodes, and in response, synchronizes to the transactions (Karnowski: col.43 lines 3-15 “A SAN message may be used to indicate an out of synch condition between the slave cache memory and the master cache memory due to the update to the slave cache memory. A cache invalidate SAN message may be generated so that storage requests are not executed with the slave cache memories. The cache invalidate SAN message may be transmitted from the master server to the one or more slave servers. Until they are synchronized accesses to the one or more slave cache memories in response to storage requests may be avoided. The storage requests may instead be executed into the LUNs in the one or more storage arrays, in response to the cache invalidate SAN message.” slave caches cannot be access for storing requests while they are not synchronized).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Karnowski in order to incorporate wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of not storing or reading from a slave memory that is out of sync from the master thereby receiving wrong information (Karnowski: col. 25 lines 15-31).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Altera (“System Console User Guide” NPL 2009).
Regarding Claim 18, Kubo-Jordan discloses claim 17 as set forth above.
Kubo further discloses wherein the plurality of logic nodes includes at least a master logic node and a slave logic node and said one logic node is the slave logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” and para.0108 “ it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses). “ the communication unit 11 is the master logic node, and the wireless communication unit 13 is one of the other nodes.).
However Kubo-Jordan does not explicitly disclose further including disabling use of the optional preamble.
Altera discloses further including disabling use of the optional preamble (Altera: page 1-7 “The design plugin commands allow you to extend the functionality of the System Console. To use a plugin, you must enable it, using the following procedure”  page 1-10, “data_pattern_generator_disable_preamble… Disables the preamble mode at the beginning of generation.” the preamble is disabled at the host pc running the system console, as seen in Fig. 1-2 on pg. 1-8..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan and Altera in order to incorporate further including disabling use of the optional preamble.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved and more flexible control by the host pc (Altera: page 1-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howe US 2005/0094640 A1 Stealth Packet Switching. Fig. 2 and para.0099, para.0170, and associated fig. 5B show the usage of optional preamble sync bits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/Hitesh Patel/            Primary Examiner, Art Unit 2419                                                                                                                                                                                            
2/28/22